Peelle, J.,
delivered the opinion of the court:
The claimant, an enlisted man in the United States Marine Corps, who was retired by the President July 10, 1891, after thirty years’ service, under -the provisions of the act approved September 30, 1890 (2G Stat. L., 504), seeks to recover from March 3, 1899, to the date of his retirement the additional pay provided for by the act of August 4, 1854 (10 Stat. L., 575, iioav Eev. Stat., sec. 1284), which reads:
“ Every soldier who, having been honorably discharged, reenlists within one month thereafter, shall be further entitled, after five years’ service, including his first enlistment, to receive, for the period of five years next thereafter, two dollars per month in addition to the ordinary pay of his grade; and for each successive period of five years of service, so long as he shall remain continuously in the Army, a further sum of one dollar per month. The past continuous service of soldiers now in the Army shall be taken into account and shall entitle such soldier to additional pay according to this rule; but service rendered prior to August fourth, eighteen hundred and fifty-four, shall in no case be accounted as more than one enlistment.”
That section is the one providing longevity pay to enlisted men in the Army, and unless that right has been taken away by section 24 of the act of March 3, 1899 (30 Stat. L., 1007-1009), the claimant will be entitled to recover.
That section provides:
“ That the band of the United States Marine Corps shall consist of one leader, with the pay and allowances of a first lieutenant; one second leader, whose pay shall be seventy-five dollars per month and who shall have the allowances of a sergeant-major; thirty first-class musicians, whose pay shall be sixty dollars per month; and thirty second-class musicians, whose pay shall be fifty dollars per month and the allowances of a sergeant, such musicians of the band to have no increased pay for length of service.”
Prior to the passage of that act the pay of enlisted men in the Marine Corps was assimilated to army pay, which was less than that provided for in said section. (Eev. Stat., secs. 1280, 1612, and 1613.) And it was doubtless for that reason that the Congress added the last clause to that section — i. e., “ such musicians of the band to have no increased *383pay for length of service.” That section being the last expression of the Congress respecting the pay of musicians of the band of the Marine Corps, it must be held that as to them section 1284, providing pay for length of service to enlisted men, is superseded, and for that reason the claimant is not entitled to recover, and his petition is therefore dismissed.